Case 2:20-cv-11489-DML-RSW ECF No. 22, PageID.174 Filed 11/11/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

DEONTEY ALLEN, TANGELA DAVIS,
D.A.J., and X.A., minors,

                      Plaintiffs,                            Case Number 20-11489
v.                                                           Honorable David M. Lawson

CITY OF DETROIT and UNNAMED DETROIT
POLICE OFFICERS,

                  Defendants.
______________________________________________/

       ORDER STRIKING FILINGS, AMENDING CAPTION, AND DIRECTING
         PLAINTIFFS TO MOVE FOR APPOINTMENT OF NEXT FRIEND

       Upon review of the docket in this case, the Court realized that the initial complaint, several

other filings, and the docket caption of the case improperly disclosed the full names of the minor

plaintiffs. See Fed. R. Civ. P. 5.2(a). It also appears that the adult plaintiff never sought

appointment as the next friend of the minor plaintiffs, who do not have capacity to sue on their

own behalf. See Fed. R. Civ. P. 17(b)(3); Russell v. City of Detroit, 321 Mich. App. 628, 643,

909 N.W.2d 507, 516 (2017) (“[M]inors generally lack capacity to sue in their own name.”).

       The Court therefore will strike the improper filings and instruct the Clerk of the Court to

remove the images and amend the docket to remove any reference to the minor plaintiffs’ full

names, substituting them with their initials. The Court also will direct the plaintiffs to move for

the appointment of a next friend to represent the minor plaintiffs under Federal Rule of Civil

Procedure 17(c)(2).

       Accordingly it is ORDERED that the Clerk of the Court shall amend the caption on the

docket to remove any reference to the minor plaintiffs’ full names.
Case 2:20-cv-11489-DML-RSW ECF No. 22, PageID.175 Filed 11/11/20 Page 2 of 2




       It is further ORDERED that the original complaint (ECF No. 1) is STRICKEN. The

Clerk will remove the image from the docket. The plaintiffs need not re-file the complaint, as they

have filed an amended complaint with the minors’ names abbreviated appropriately.

       It is further ORDERED that the Court’s previous orders (ECF Nos. 10, 16, and 17) and

the notice to appear by telephone (ECF No. 20) are STRICKEN. The Clerk will remove the

images from the docket.

       It is further ORDERED that the plaintiffs must move for the appointment of a next friend

to represent the minor plaintiffs under Federal Rule of Civil Procedure 17(c)(2).

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
Dated: November 11, 2020                                    United States District Judge




                                               -2-
